Exhibit 10.1

 

THIRTEENTH AMENDMENT TO CREDIT AGREEMENT

 

This Thirteenth Amendment to Credit Agreement (this “Amendment”) is entered into
as of August 23, 2017, by and among NeoPhotonics Corporation, a Delaware
corporation (“Borrower”), Lenders (as defined below) and Comerica Bank, as
administrative agent for Lenders (in such capacity, “Agent”).

 

RECITALS

 

A.            Borrower previously entered into that certain Revolving Credit and
Term Loan Agreement dated as of March 21, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
with the certain financial institutions from time to time parties thereto
(collectively, “Lenders”), and Agent.

 

B.            Borrower, Agent and Lenders desire to amend the Credit Agreement
on the terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, Borrower, Agent and Lenders hereby agree as follows:

 

1.             The definition of “Revolving Credit Maturity Date” set forth in
Section 1.1 of the Credit Agreement is amended and restated in its entirety as
follows:

 

“‘Revolving Credit Maturity Date’ shall mean the earlier of (i) September 30,
2017 and (ii) the date on which the Revolving Credit Aggregate Commitment shall
terminate in accordance with the provisions of this Agreement.”

 

2.             This Amendment shall become effective (according to the terms
hereof) on the date (the “Thirteenth Amendment Effective Date”) that the
following conditions have been deemed fully satisfied by Agent:

 

(a)                                 Agent shall have received counterpart
signature pages to this Amendment, duly executed and delivered by each of Agent,
Borrower and Lenders;

 

(b)                                 Borrower shall have paid to Agent all
reasonable costs and expenses, if any, that are due and owing to Agent and
Lenders as of the date hereof;

 

(c)                                  Agent and Lenders shall have received such
other documents and completion of matters as Agent or Lenders may deem necessary
or appropriate.

 

3.             Borrower hereby represents and warrants that, after giving effect
to this Amendment, (a) the execution and delivery of this Amendment are within
Borrower’s corporate powers, have been duly authorized, are not in contravention
of any law applicable to Borrower or the terms of its organizational documents,
and except to the extent previously obtained do not require the consent or
approval of any governmental body, agency or authority, and this Amendment and
the Credit Agreement (as amended hereby) shall constitute the valid and

 

--------------------------------------------------------------------------------


 

binding obligations of Borrower, enforceable in accordance with their respective
terms, except as enforcement thereof may be limited by applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law), (b) the representations and warranties set
forth in Article 6 of the Credit Agreement are true and correct in all material
respects on and as of the date hereof (other than any representation or warranty
that expressly speaks only as of a certain date), and (c) as of the Thirteenth
Amendment Effective Date, no Default or Event of Default shall have occurred and
be continuing.

 

4.             Except as specifically set forth herein, this Amendment (i) shall
not be deemed to amend or alter in any respect the terms and conditions of the
Credit Agreement (including without limitation all conditions and requirements
for Advances and any financial covenants), any of the Notes issued thereunder or
any of the other Loan Documents; and (ii) shall not constitute a waiver or
release by Agent or Lenders of any right, remedy, Default or Event of Default
under or a consent to any transaction not meeting the terms and conditions of
the Credit Agreement, any of the Notes issued thereunder or any of the other
Loan Documents. Furthermore, this Amendment shall not affect in any manner
whatsoever any rights or remedies of Lenders with respect to any non-compliance
by Borrower with the Credit Agreement or any other Loan Document, whether in the
nature of a Default or Event of Default, and whether now in existence or
subsequently arising, and shall not apply to any other transaction.

 

5.             Borrower and each other Credit Party hereby acknowledge and agree
that this Amendment and the amendment set forth herein do not constitute any
course of dealing or other basis for altering (i) any obligation of Borrower,
any other Credit Party or any other party or (ii) any rights, privilege or
remedy of Lenders under the Credit Agreement, any other Loan Document, any other
agreement or document, or any contract or instrument.

 

6.             Capitalized terms used in this Amendment but not expressly
defined herein shall have the respective meanings ascribed to them in the Credit
Agreement.

 

7.             This Amendment may be executed in two or more counterparts in
accordance with Section 13.9 of the Credit Agreement.

 

8.             This Amendment shall be construed in accordance with and governed
by the laws of the State of California, without regard to principles of conflict
of laws that would result in the application of the laws of a different
jurisdiction.

 

Signature pages follow.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower, Lenders and Agent have each caused this Amendment
to be executed by their respective duly authorized officers or agents, as
applicable, as of the date first set forth above.

 

 

COMERICA BANK, as Agent and sole Lender

 

 

 

 

By:

/s/ Robert Shutt

 

Name:

Robert Shutt

 

Title:

SVP

 

Signatures continue on following page.

 

Thirteenth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

NEOPHOTONICS CORPORATION

 

 

 

 

By:

/s/ Timothy S. Jenks

 

Name:

Timothy S. Jenks

 

Title:

Chief Executive Officer

 

Thirteenth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------